Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT

Claims 1, 4, 5, 9, and 18-31 are allowable. The restriction requirement between inventions I-V, as set forth in the Office action mailed on 4/20/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 2, 3, 6-8, and 10-17 are hereby rejoined and allowed. Claims 6-8, 12, 14, and 16, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, are canceled herein by Examiner’s amendment as approved by the applicant in an interview on 4/1/2021. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darin Bartholomew on 4/1/2021.

The application has been amended as follows:

Claims 6-8, 12, 14, and 16 are cancelled.

In claim 3 line 3, after “a precise position estimator” has been inserted --stored in the data storage device and--.

In claim 10, line 2, after “a precision position estimator” has been inserted --, stored in the data storage device,--.

In claim 11, line 2, after “a precision position estimator” has been inserted --stored in the data storage device--.

In claim 13, line 2, “by the” has been changed to --by--.

In claim 17, line 1, “a receiver clock bias” has been changed to --the receiver clock bias--.

In claim 25, line 4, “the receiver clock bias estimator” has been changed to --the relative position estimator--.

In claim 26, line 2, after “precise position estimator” has been inserted --stored in the data storage device and--. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARDKEITH can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648